Barrett, J.
Section 586 was intended to obviate the hardship resulting from the law as laid down in Hermann v. Aaronson, 3 Abb. Pr. (N. S.) 389, and 8 Abb. Pr. (N. S.) 155, and kindred cases. Mow a friend can safely lend a defendant who has been arrested the amount of bail fixed in the order, taking contemporaneously the written direction specified in this section. This was done in the present case, and the third person, who lent the money and took the written direction, is entitled to repayment, the order of arrest having been vacated. Upon these affidavits there is no possible question of fraud, *922and the court is bound to hold that the direction was not given for the purpose of hindering, delaying, or defrauding creditors. The only question is as to failure to properly acknowledge the written direction. In my judgment, this is amendable. The third person’s rights, under this new provision, depend upon the actual facts and the written directions. The acknowledgment is required for the purpose of noting the substance of such directions in the clerk’s books and upon the certificate of payment into court. 1 cannot think that there is an analogy between such a case and that of an assignment which (under some statutes) is only to go into effect upon a particular form of acknowledgment. Nor do I think that a party fairly and justly entitled to money deposited for one specific purpose should have it impounded generally upon such a technicality. I will give the defendant leave to complete the acknowledgment nunc pro tune, and thereupon direct the payment of the money to Mr. Wilcox; the operation of the order, however, to be suspended for two days, to give the opposing party an opportunity to apply for a stay, if an appeal be taken.